State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 17, 2016                   D-65-16
___________________________________

In the Matter of BIBI B.
   MUSAFIRI, an Attorney.                   MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 4400867)
___________________________________


Calendar Date:   October 11, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Rose and Aarons, JJ.

                             __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Michael K. Creaser of counsel), for
the Attorney Grievance Committee for the Third Judicial
Department.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 2006
and formerly resided in Virginia. By order entered April 9,
2015, this Court censured respondent upon sustained allegations
that she had neglected and failed to communicate with an
immigration client in Virginia and had failed to cooperate with
the Attorney Grievance Committee for the Third Judicial
Department (hereinafter AGC) in its investigation of that
client's complaint (127 AD3d 1405 [2015]). Subsequently,
respondent, who is not admitted to the bar of Virginia but,
nevertheless, practiced federal immigration law in that state,
was suspended from the practice of law for six months by
September 15, 2015 order of the Virginia State Bar Disciplinary
Board due to her failure to meet all required terms of a
disciplinary reprimand previously imposed against her in that
jurisdiction in connection with her representation of the same
immigration client referenced in this Court's April 2015 censure.
                               -2-                D-65-16

      AGC now moves pursuant to Uniform Rules for Attorney
Disciplinary Matters (22 NYCRR) § 1240.13 to impose discipline
upon respondent due to her Virginia suspension,1 as well as
respondent's failure to comply with all of the conditions of this
Court's April 2015 censure; namely, that she submit documentation
to AGC by April 9, 2016 certifying that she completed 12 credit
hours of accredited continuing legal education in ethics and
professionalism. Respondent has not replied to AGC's motion or
raised any available defenses (see Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.13 [b]); therefore, we
grant AGC's motion (see Matter of Halbfish, 78 AD3d 1320, 1321
[2010]).

      Turning to the issue of an appropriate disciplinary
sanction, we take note of respondent's failure to respond to the
subject motion and the findings by the Virginia State Bar
Disciplinary Board that respondent failed to comply with its
prior order, as well as respondent's failure to comply with the
continuing legal education requirement in this Court's April 2015
order. Accordingly, upon consideration of all the facts and
circumstances, and in order to protect the public, maintain the
integrity of the profession and deter similar misconduct by
others, we conclude that – consistent with the discipline imposed
in Virginia – respondent should be suspended from the practice of
law for six months in this state (see e.g. Matter of
Ebrahimzadeh, 140 AD3d 1466 [2016]; Matter of Yehl, 90 AD3d 1139
[2011]; see generally Uniform Rules for Attorney Disciplinary


     1
        Although, as indicated above, respondent is not admitted
in Virginia, the client complaint was investigated pursuant to
Rule 8.5 of the Virginia Rules of Professional Conduct, which
provides, in relevant part, that: "a lawyer not admitted in
Virginia is also subject to the disciplinary authority of
Virginia if the lawyer provides, holds himself [or herself] out
as providing, or offers to provide legal services in Virginia.
By doing so, such lawyer consents to . . . notices of any
disciplinary action by the Virginia State Bar. A lawyer may be
subject for the same conduct to the disciplinary authority of
Virginia and any other jurisdiction where the lawyer is
admitted."
                              -3-                  D-65-16

Matters [22 NYCRR] § 806.8 [b] [2]). We further note that any
application for reinstatement by respondent shall – in addition
to all other required materials – include documentation
establishing that respondent has met all requirements set forth
in the April 2015 order of censure.

      McCarthy, J.P., Egan Jr., Lynch, Rose and Aarons, JJ.,
concur.



     ORDERED that AGC's motion is granted; and it is further

      ORDERED that respondent is suspended from the practice of
law for a period of six months, effective immediately, and until
further order of this Court (see generally Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.16); and it is
further

      ORDERED that, for the period of suspension, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
the Uniform Rules for Attorney Disciplinary Matters regulating
the conduct of suspended attorneys (see Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.15).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court